ORDER
PER CURIAM.
James Hillebrandt (Movant) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. A jury convicted Movant of one count of first-degree involuntary manslaughter, in violation of Section 565.024 1 and one count of armed criminal action, in violation of Section 571.015. The trial court sentenced Movant as a prior and persistent offender, subject to an extended term of imprisonment, to consecutive terms of ten years on the manslaughter conviction and five years on the armed criminal action conviction. Movant appealed the judgment of his convictions but later voluntarily dismissed that appeal. Movant thereafter timely filed his pro se and amended motions, pursuant to Rule 29.15, alleging ineffective assistance of his trial counsel. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.